Order entered December 5, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00289-CR

                              LEONARD MORNES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-75949-S

                                           ORDER
       We REINSTATE this appeal.
       On October 11, 2017, we abated this appeal and ordered the trial court to hold a hearing
regarding the status of appellant’s brief. On November 22, 2017, we received the trial court’s
findings. We ADOPT the trial court’s findings and recommendations that (1) appellant wants
to pursue this appeal; and (2) appointed counsel Christian Souza has failed to file a brief due to
his appellate docket workload and represents that he needs additional time.
       We ORDER appellant’s brief filed on or before JANUARY 12, 2018. We caution Mr.
Souza that the failure to file a brief by that date will result in his removal from this appeal
without further notice.


                                                      /s/   ADA BROWN
                                                            JUSTICE